DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/5/2020 for application number 16/770,134. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, and Claims.
Claims 1-20 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey et al. (Pub. No. 2015/0106683).

In reference to claim 1, Lindsey discloses a system comprising: a non-transitory memory storing instructions; and a processor that accesses the memory and executes the instructions (fig. 1) to at least: create an event corresponding to a time or time range (new event created corresponding to time or duration of time, para. 0047); link one or more electronic files to the event (one or more files are associated with the event, para. 0047); present the event linked to the one or more electronic files at the time or time range on a graphical timeline (events are displayed in timeline, para. 0046-47, 0060, 0091), wherein the one or more electronic files are accessible through the event displayed on the graphical timeline (link to files are displayed in event in the timeline, para. 0046-47, 0060, 0091).
In reference to claim 4, Lindsey discloses the system of claim 1, wherein the processor executes the instructions to: create another event corresponding to another time or time range; link one or more additional electronic files to the other event; present the other event linked to the one or more additional electronic files at the other time or time range on a graphical timeline, wherein the additional electronic file is accessible through the other event displayed on the graphical timeline (multiple events can be created and linked with other files, para. 0058-60, and are added in the same manner as the first event, para. 0046-47, 0060, 0091). 
In reference to claim 5, Lindsey discloses the system of claim 1, wherein the processor further executes the instructions to send to the graphical timeline for display within a graphical user interface by a display device, wherein the graphical user interface facilitates interaction with the graphical timeline by an entity associated with the display device, and wherein the interaction is at least one of expanding the graphical timeline, contracting the graphical timeline (timeline is expanded or contracted by adjusting the focus window, para. 0062), annotating the electronic file associated with the event, deleting the electronic file associated with the event and deleting the electronic file associated with the event from the timeline.

In reference to claim 15, Lindsey discloses a method (para. 0006) comprising: creating, by a system comprising a processor, an event corresponding to a time or time range (new event created corresponding to time or duration of time, para. 0047); linking, by the system, one or more electronic files to the event (one or more files are associated with the event, para. 0047); presenting, by the system, the event linked to the one or more electronic files at the time or time range on a graphical timeline (events are displayed in timeline, para. 0046-47, 0060, 0091), wherein the electronic file is accessible through the event displayed on the graphical timeline (link to files are displayed in event in the timeline, para. 0046-47, 0060, 0091).
In reference to claim 17, Lindsey discloses the method of claim 15, further comprising: creating, by the system, another event corresponding to another time or time range; linking, by the system, one or more additional electronic files to the other event; presenting, by the system, the other event linked to the one or more additional electronic files at the other time or time range on a graphical timeline, wherein the additional electronic file is accessible through the other event displayed on the graphical timeline (multiple events can be created and linked with other files, para. 0058-60, and are added in the same manner as the first event, para. 0046-47, 0060, 0091). 
In reference to claim 18, Lindsey discloses the method of claim 15, further comprising displaying the graphical timetable on a graphical user interface associated with a display device, wherein the graphical user interface facilitates interaction with the graphical timeline by an entity associated with the display device, and wherein the interaction is at least one of expanding the graphical timeline, contracting the graphical timeline (timeline is expanded or contracted by adjusting the focus window, para. 0062), annotating the electronic file associated with the event, deleting the electronic file associated with the event and deleting the electronic file associated with the event from the timeline
In reference to claim 19, Lindsey discloses the method of claim 15, wherein the one or more electronic files are each associated with: one or more tags, persons, and/or entities, and/or one or more attributes (files are associated with attributes, like whether they are attached to an event, para. 0072).
In reference to claim 20, Lindsey discloses the method of claim 19, wherein the one or more electronic files are filterable based on the associated one or more tags, persons, and/or entities and/or the associated one or more attributes (files can be filtered by attachment status, para. 0072).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 2, 6-7, 9-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (Pub. No. 2015/0106683) in view of Grossman et al. (Pub. No. 2014/0282179).

In reference to claim 2, Lindsey teaches the system of claim 1, wherein the processor executes the instructions to: receive another electronic file from a user; and link the other electronic file to the event, wherein the other electronic file is accessible through the event displayed on the graphical timeline.
However, Lindsey does not teach link the other electronic file to the event based on at least a portion of metadata associated with the other electronic file.
Grossman teaches link the other electronic file to the event based on at least a portion of metadata associated with the other electronic file (files are automatically linked to an event based on their metadata, para. 0033, 37-47).
It would have been obvious to one of ordinary skill in art, having the teachings of Lindsey and Grossman before the earliest effective filing date, to modify the linking as disclosed by Lindsey to include the metadata linking as taught by Grossman.
One of ordinary skill in the art would have been motivated to modify the linking of Lindsey to include the metadata linking of Grossman because it would allow the files and events to be automatically linked (Grossman, para. 0042).

In reference to claim 6, Lindsey teaches a system (fig. 1) comprising: a non-transitory memory storing instructions; and a processor that accesses the memory and executes the instructions to at least: receive an electronic file from a user (one or more files are selected by user for association with an event, para. 0047); … generate an event linked to the electronic file … (new event created corresponding to time or duration of time, para. 0047); and present the event linked to the electronic file on a graphical timeline, wherein the electronic file is accessible through the event displayed on the graphical timeline (link to files are displayed in event in the timeline, para. 0046-47, 0060, 0091).
However, Lindsey does not teach extract metadata associated with the electronic file from the electronic file, wherein the metadata is stored in the non-transitory memory; generate an event linked to the electronic file based on at least a portion of the metadata.
Grossman teaches extract metadata associated with the electronic file from the electronic file, wherein the metadata is stored in the non-transitory memory; generate an event linked to the electronic file based on at least a portion of the metadata (using metadata of a file, an event can be generated, and the files are automatically linked event, para. 0033, 37-47).
It would have been obvious to one of ordinary skill in art, having the teachings of Lindsey and Grossman before the earliest effective filing date, to modify the linking as disclosed by Lindsey to include the metadata linking as taught by Grossman.
One of ordinary skill in the art would have been motivated to modify the linking of Lindsey to include the metadata linking of Grossman because it would allow the files and events to be automatically linked (Grossman, para. 0042).
In reference to claim 7, Grossman teaches the system of claim 6, wherein the processor executes the instructions to: receive another electronic file; extract other metadata associated with the other electronic file; generate another event linked to the other electronic file based on at least a portion of the other metadata (multiple files can generate and be linked to multiple events, para. 0033, 37-47).
In reference to claim 9, Lindsey teaches the system of claim 7, wherein the other event linked to the other electronic file is presented on the graphical timeline with the event linked to the electronic file in a horizontal fashion based on a date associated with the other metadata and a date associated with the metadata (horizontal timeline based on date, para. 0054-59, fig. 5).
In reference to claim 10, Lindsey teaches the system of claim 6, wherein the processor further executes the instructions to send the graphical timeline for display within a graphical user interface by a display device, wherein the graphical user interface facilitates interaction with the graphical timeline by an entity associated with the display device, and wherein the interaction is at least one of expanding the graphical timeline, contracting the graphical timeline (timeline is expanded or contracted by adjusting the focus window, para. 0062), annotating the electronic file associated with the event, deleting the electronic file associated with the event and deleting the electronic file associated with the event from the timeline.
In reference to claim 11, Lindsey teaches the system of claim 6, wherein the processor further executes the instructions to assign a tag, a person, and/or an entity to the electronic file, wherein a plurality of electronic files are filterable according to an associated tag, person, and/or entity (files are associated with attributes, like when a file is attached to an event, they are assigned an attribute indicating attachment, para. 0072).
In reference to claim 12, Lindsey teaches the system of claim 11, wherein the processor further executes the instructions to apply attributes to the electronic file (see plurality of attributes in fig. 6), wherein the plurality of electronic files are further filterable according to an associated attribute (files can be filtered by attachment status, para. 0072).

In reference to claim 16, Lindsey and Grossman teach the method of claim 15 further comprising: receiving, by the system, another electronic file from a user; and saving, by the system, the other electronic file in a library common with the one or more electronic files (Lindsey teaches files stored in case file, para. 0044-45) and/or in a common format with the one or more electronic files; linking, by the system, the other electronic file to the event based on at least a portion of metadata associated with the other electronic file, wherein the other electronic file is accessible through the event displayed on the graphical timeline (Grossman teaches multiple files can generate and be linked to multiple events, para. 0033, 37-47).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (Pub. No. 2015/0106683) in view of Grossman et al. (Pub. No. 2014/0282179) as applied above, and in further view of Blair et al. (Pub. No. 2002/0112114).

In reference to claim 3, Lindsey and Grossman do not explicitly teach the system of claim 2, wherein the processor executes the instruction to convert the other electronic file into a format common to the one or more electronic files.
Blair teaches the system of claim 2, wherein the processor executes the instruction to convert the other electronic file into a format common to the one or more electronic files (files can all be converted to PDF, para. 0013).
It would have been obvious to one of ordinary skill in art, having the teachings of Lindsey, Grossman, and Blair before the earliest effective filing date, to modify the files as disclosed by Lindsey to include the conversion as taught by Blair.


In reference to claim 8, Lindsey and Grossman do not explicitly teach the system of claim 7, wherein the processor further executes the instructions to convert the electronic file and the other electronic file into a common format.
Blair teaches the system of claim 7, wherein the processor further executes the instructions to convert the electronic file and the other electronic file into a common format (files can all be converted to PDF, para. 0013).
It would have been obvious to one of ordinary skill in art, having the teachings of Lindsey, Grossman, and Blair before the earliest effective filing date, to modify the files as disclosed by Lindsey to include the conversion as taught by Blair.
One of ordinary skill in the art would have been motivated to modify the files of Lindsey to include the conversion of Blair because it would allow the files to be viewed by a same application (Blair, para. 0013).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (Pub. No. 2015/0106683) in view of Grossman et al. (Pub. No. 2014/0282179) as applied above, and in further view of Bhatt et al. (Pub. No. 2017/0060829).

In reference to claim 13, Lindsey and Grossman do not teach the system of claim 6, wherein the processor further executes the instructions to: receive an annotation associated with the electronic file; and save the annotation as a layer associated with the electronic file.
the system of claim 6, wherein the processor further executes the instructions to: receive an annotation associated with the electronic file; and save the annotation as a layer associated with the electronic file (user can add annotations to document that are saved as a layer, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Lindsey, Grossman, and Blair before the earliest effective filing date, to modify the files as disclosed by Lindsey to include the annotation as taught by Bhatt.
One of ordinary skill in the art would have been motivated to modify the files of Lindsey to include the annotation of Bhatt because annotations are popular, and layers can help make annotating documents easier (Bhatt, para. 0002-03).
In reference to claim 14, Bhatt teaches the system of claim 13, wherein the annotation is received in response to a request to annotate the electronic file (user requests to add annotation, para. 0058).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onusko, Yee, and O’Connell, all of which disclose associating files with events and displaying the files and events on a timeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174